Mr. Justice Aldrey
delivered the opinion of the court.
In the District Court of Ponce on appeal from a judgment of the municipal court, Monserrate Noel was convicted of a breach of the peace and sentenced to imprisonment for thirty days, from which judgment she took the present appeal.
The necessary part of the complaint is as follows:
“On September 1, 1920, at 3 a. m., and in Castillo Street, of the Municipal Judicial District of Ponce, P. R., defendants Monserrate Noel and Matilde Morales wilfully and maliciously disturbed the peace and quite of the neighborhood with noises and tumultuous and offensive conduct and by threatening to assault Francisco Rivera, thus raising a great commotion.”
Before the trial on appeal a demurrer was interposed to the complaint on the ground that it did not inform the de*591fendant of the charge in a clear, concise and distinct manner and that it charged more than one offense, inasmuch as it was alleged that she disturbed the peace and quite of the neighborhood with noises and tumultuous and offensive conduct and by threatening to assault Francisco Bivera. She also alleged that on the same facts she had been acquitted by the Municipal Court of Ponce.
The court overruled the demurrer and we are of the opinion that it committed no error in doing so, as is here alleged, because the complaint shows that the wording of the statute was followed. This is generally sufficient and it is unnecessary to allege expressly what constituted the tumultuous and offensive conduct, the threat to assault Francisco Bivera being a phase of the same offense and not constituting a charge of a different offense.
The allegation that she had been acquitted on the same facts is not supported by the complaint, but we shall consider it because evidence was introduced at the trial on that point and it showed that Monserrate Noel was charged with having assaulted and wounded Angel Collazo at the time of the breach of the peace charged in this complaint, she having been acquitted of that offense. However, that acquittal can not be pleaded as a defense in this case because the offenses are different although committed at the same time, for the former charge was of having wounded Angel Collazo, while this is of having disturbed the peace by unlawful conduct and threatening to assault Francisco Bivera, a person distinct from Angel Collazo. The case of People v. Veve, 24 P. R. R. 458, cited by the appellant, is not applicable because the assault upon Collazo was not the act which pro-voted the disturbance of the peace, for the disturbance occurred first and the assault and battery afterwards.
The allegation that the evidence is not sufficient to support the judgment of conviction can not be sustained.
*592The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, Del Torn and Hutchison concurred.